Case 2:16-cr-00100-GMN-DJA Document 316 Filed 02/05/19 Page 1 of 12

                                                                          1
                    2:16-cr-100-GMN-CWH - November 1, 2018


 1

 2                       UNITED STATES DISTRICT COURT

 3                            DISTRICT OF NEVADA

 4

 5   UNITED STATES OF AMERICA,         )
                                       )   Case No. 2:16-cr-100-GMN-CWH
 6                  Plaintiff,         )
                                       )   Las Vegas, Nevada
 7         vs.                         )   Thursday, November 1, 2018
                                       )   Courtroom 7D, 9:13 a.m.
 8   JAN ROUVEN FUECHTENER also        )
     known as LARS SCHMIDT,            )   STATUS CONFERENCE
 9                                     )
              Defendant.               )
10                                     )   C E R T I F I E D    C O P Y

11

12                  REPORTER'S TRANSCRIPT OF PROCEEDINGS

13                  BEFORE THE HONORABLE GLORIA M. NAVARRO,
                      CHIEF UNITED STATES DISTRICT JUDGE
14

15   APPEARANCES:

16   For the Plaintiff:

17         UNITED STATES ATTORNEY'S OFFICE
           BY: ELHAM ROOHANI, AUSA
18         501 Las Vegas Boulevard South, Suite 1100
           Las Vegas, NV 89101
19         (702) 388-6336

20   (Appearances continued on Page 2)

21   COURT REPORTER:

22         Heather K. Newman, RPR, CRR, CCR #774
           United States District Court
23         333 Las Vegas Boulevard South, Room 1334
           Las Vegas, Nevada 89101
24         (702) 471-0002 or HN@nvd.uscourts.gov

25   Proceedings reported by machine shorthand, transcript produced
     by computer-aided transcription.


          HEATHER K. NEWMAN, RPR, CRR, CCR 774 - (702) 471-0002
Case 2:16-cr-00100-GMN-DJA Document 316 Filed 02/05/19 Page 2 of 12

                                                                      2
                  2:16-cr-100-GMN-CWH - November 1, 2018


 1   APPEARANCES CONTINUED:

 2   For the Defendant:

 3         KAREN A. CONNOLLY, Ltd.
           BY: KAREN A. CONNOLLY, ESQ.
 4         6600 West Charleston Boulevard, Suite 124
           Las Vegas, NV 89146
 5         (702) 678-6700

 6         CHESNOFF & SCHONFELD
           BY: RICHARD A. SCHONFELD, ESQ.
 7         520 South Fourth Street
           Las Vegas, NV 89101
 8         (702) 384-5563

 9         WRIGHT MARSH & LEVY
           BY: RUSSELL E. MARSH, ESQ.
10         300 South Fourth Street, Suite 701
           Las Vegas, NV 89101
11         (702) 382-4004

12

13

14

15

16

17

18

19

20

21

22

23

24

25



          HEATHER K. NEWMAN, RPR, CRR, CCR 774 - (702) 471-0002
Case 2:16-cr-00100-GMN-DJA Document 316 Filed 02/05/19 Page 3 of 12

                                                                          3
                  2:16-cr-100-GMN-CWH - November 1, 2018


 1      LAS VEGAS, NEVADA; THURSDAY, NOVEMBER 1, 2018; 9:13 A.M.

 2                                  --oOo--

 3                          P R O C E E D I N G S

 4             COURTROOM ADMINISTRATOR:       All rise.

 5             THE COURT:    Thank you.   You may be seated.

 6             COURTROOM ADMINISTRATOR:       This is the time set for the

 7   Status Conference in Case Number 2:16-cr-100-GMN-CWH,

 8   United States of America vs. Jan Rouven Fuechtener.

 9             Counsel, please make your appearances for the record.

10             MS. ROOHANI:    Good morning, Your Honor.      Ellie Roohani

11   for the United States.

12             THE COURT:    Good morning, Ms. Roohani.

13             MS. CONNOLLY:    Good morning, Your Honor.

14   Karen Connolly.

15             THE COURT:    Good morning, Ms. Roohani.

16             Good morning, Ms. Connolly.

17             MR. MARSH:    And good morning, Judge Navarro.

18   Russell Marsh.    We'll be entering an appearance for the

19   defendant in this case.

20             THE COURT:    And good morning, Mr. Marsh.

21             I see Mr. Fuechtener is here in custody, and we've got

22   a couple more attorneys.     I see Mr. Schonfeld back there.

23             MR. SCHONFELD:    Hi, Your Honor.

24             THE COURT:    Good morning.

25             All right.    So, this status check was set just as a



          HEATHER K. NEWMAN, RPR, CRR, CCR 774 - (702) 471-0002
Case 2:16-cr-00100-GMN-DJA Document 316 Filed 02/05/19 Page 4 of 12

                                                                         4
                   2:16-cr-100-GMN-CWH - November 1, 2018


 1   precaution in case there wasn't sufficient time for

 2   Mr. Fuechtener to figure out and maybe get some paperwork

 3   signed and filed regarding who was going to be representing

 4   him.   The Court did release some funds from the seized funds

 5   that were to be deposited in the trust account of whichever

 6   attorney it was that he was going to choose to represent him.

 7   The representation made at the last hearing was that he planned

 8   to hire Mr. Schonfeld and Mr. Schonfeld provided a list of

 9   services that he was going to be providing on a flat rate

10   retainer payment.    And, so, according to that schedule, the

11   Court did authorize the release of that amount to be paid and

12   deposited into his trust account once a -- either a sealed

13   retainer agreement was filed or some other documentation

14   showing that he had been fully retained.       So, that didn't

15   happen, so here we are.

16              Who would like to fill me in on what's been going on

17   and what we think is going to happen next?

18              MR. MARSH:   I'm happy to, Your Honor.

19              THE COURT:   Thank you.

20              MR. MARSH:   I apologize.    It should have been filed by

21   yesterday.   Unfortunately, I was driving back from Pahrump the

22   long way because of the road construction and was not able to

23   get it filed before 4 o'clock.       So, I have a retainer agreement

24   that I am prepared to file under seal and did submit to the

25   after-hours at the Clerk's Office yesterday.        I have copies



            HEATHER K. NEWMAN, RPR, CRR, CCR 774 - (702) 471-0002
Case 2:16-cr-00100-GMN-DJA Document 316 Filed 02/05/19 Page 5 of 12

                                                                           5
                  2:16-cr-100-GMN-CWH - November 1, 2018


 1   with me now if you'd like to see it, and we're prepared -- I

 2   also have a signed substitution from Ms. Connolly so that we

 3   can go ahead and enter our appearance in the case.

 4             THE COURT:    All right.    And it's signed by

 5   Mr. Fuechtener?

 6             MR. MARSH:    Yes, it is.

 7             THE COURT:    So Mr. Fuechtener, is that what you wish

 8   to do?   You wish to retain Mr. Russ Marsh, not Mr. Schonfeld?

 9             THE DEFENDANT:    Yes, Your Honor.

10             THE COURT:    All right.    Well, go ahead and let me see

11   the signed substitution, if you don't mind.

12         (Brief pause in proceedings.)

13             MR. MARSH:    This is the fee notice that we talked

14   about.   This does not have our firm's name typed in yet, so

15   I'll need to type that in and submit it.

16             COURTROOM ADMINISTRATOR:      Okay.   We can handwrite that

17   in.

18             MR. MARSH:    Okay.

19         (Brief pause in proceedings.)

20             THE COURT:    All right.    So pursuant to the

21   substitution of attorneys and -- which is signed by

22   Ms. Connolly, Mr. Fuechtener, and Mr. Marsh, and the sealed fee

23   notice, the agreement, engagement letter is what it's actually

24   called -- Letter of Engagement for Criminal Representation -- I

25   hereby release Ms. Connolly and appoint Mr. Marsh to represent



           HEATHER K. NEWMAN, RPR, CRR, CCR 774 - (702) 471-0002
Case 2:16-cr-00100-GMN-DJA Document 316 Filed 02/05/19 Page 6 of 12

                                                                        6
                   2:16-cr-100-GMN-CWH - November 1, 2018


 1   Mr. Fuechtener.   The amounts being held will be adjusted in

 2   accordance with the fee arrangement stated in the letter of

 3   engagement.

 4             Is this -- may this be public record, Mr. Marsh, or is

 5   this --

 6             MR. MARSH:    I would certainly prefer that it not be,

 7   Your Honor.

 8             THE COURT:    All right.   So, that -- the amount that is

 9   reflected in the letter of engagement will be released to the

10   trust account of Wright, Marsh & Levy, as well as the amount

11   for costs.

12             MS. ROOHANI:    Your Honor, because I haven't seen that,

13   I would assume that that's the same amount that you had

14   previously released, or less than the amount that you had

15   previously released?

16             THE COURT:    It's less.

17             MS. ROOHANI:    Thank you, Your Honor.

18             THE COURT:    And it's contingent on if this, then an

19   additional amount.     So, it's a little more piecemeal.

20             MS. ROOHANI:    I appreciate that.     Thank you,

21   Your Honor.

22             THE COURT:    And it also states that. . .

23             Okay.   So the only thing is, on Page 2 of the fee

24   notice that's signed by Mr. Marsh, let's see, Page 2, Lines 7

25   and 8, it says, "Any balance remaining in trust will be



          HEATHER K. NEWMAN, RPR, CRR, CCR 774 - (702) 471-0002
Case 2:16-cr-00100-GMN-DJA Document 316 Filed 02/05/19 Page 7 of 12

                                                                          7
                  2:16-cr-100-GMN-CWH - November 1, 2018


 1   returned to the client or as otherwise directed by the Court at

 2   the close of the case and counsel's representation of

 3   Mr. Fuechtener."   So, I will only accept this if it -- if it's

 4   understood that any remaining balance is to be returned to the

 5   Court, not to Mr. Fuechtener, unless all of the restitution has

 6   already been paid.

 7             MR. MARSH:    I certainly understand that, Your Honor,

 8   and the one clarification I would ask --

 9             THE COURT:    So, in other words, if he changes his mind

10   and decides that he doesn't want to go forward with you for the

11   next step or the step after that and instead wants to flip-flop

12   to somebody else and you have to return that money because

13   you're not going to be doing that additional work, for example,

14   an appeal and so forth, you're not to return that money to him;

15   you're to return it to the Court and then the Court will

16   provide it to the trust account of whomever it is that he is

17   going to be using for that next step.

18             MR. MARSH:    I completely understand that.      The one

19   clarification I would have is I would ask that the whole -- the

20   Court hold the balance in trust because it is possible that

21   Mr. Fuechtener may retain additional counsel to assist me with

22   the sentencing or as you said, may decide -- may change his

23   mind and hire somebody who wants more.       So. . .

24             THE COURT:    All right.   Well, we're going to set a

25   firm sentencing date.    So there's no more changing of mind.



          HEATHER K. NEWMAN, RPR, CRR, CCR 774 - (702) 471-0002
Case 2:16-cr-00100-GMN-DJA Document 316 Filed 02/05/19 Page 8 of 12

                                                                          8
                  2:16-cr-100-GMN-CWH - November 1, 2018


 1   We're running out of attorneys here.      It looks like a bar

 2   conference at this point we've had so many counsel come in.

 3             So how much time do you need -- today is

 4   November 1st -- to prepare for sentencing?

 5             MR. MARSH:    I -- I talked to Ms. Roohani about this.

 6   I've discussed it with Mr. Fuechtener, and I feel that 90 days

 7   from the present date, which would put us into early to

 8   mid-February, will give sufficient time.       I need to review --

 9   there's a lot of backstory in this case, as you know, and I

10   need to be familiar with all of that, and that's why I would

11   ask for that additional time, particularly with the holidays

12   coming up.

13             THE COURT:    Any objection, Ms. Roohani?

14             MS. ROOHANI:    Your Honor, I don't have an objection.

15   My only request is that if there's going to be experts retained

16   in this case or psychological evaluations and things done, I

17   would ask for that at least 30 days before sentencing because I

18   would like to have my own expert review that.        And if there are

19   going to be experts, I'm going to require them to be present at

20   the time of sentencing for cross-examination.        And, so, I would

21   just ask for that in advance to give me adequate time to

22   prepare for that.

23             But I would ask, Your Honor, that this be the firm

24   sentencing date.    As you know, Mr. Fuechtener was convicted

25   slightly less than two years ago at this point, and, so, we're



          HEATHER K. NEWMAN, RPR, CRR, CCR 774 - (702) 471-0002
Case 2:16-cr-00100-GMN-DJA Document 316 Filed 02/05/19 Page 9 of 12

                                                                      9
                  2:16-cr-100-GMN-CWH - November 1, 2018


 1   eager to get this to sentencing and have this case be resolved

 2   finally and, so, if we do 90 days, I would ask that that be a

 3   firm sentencing date, regardless of whether he attempts to get

 4   new counsel or add new counsel, or whatever the situation might

 5   be because I think that we're getting to the point that enough

 6   is enough.

 7             THE COURT:    All right.   I agree.

 8             And Mr. Marsh does indicate in the paperwork that he

 9   is fully retained, so, we'll go ahead and set a 90-day

10   sentencing date.

11             Aaron. . .

12             COURTROOM ADMINISTRATOR:      I have Thursday,

13   February 14th, 2019, at 9:00 a.m. in this courtroom, 7D.

14             THE COURT:    That's Valentine's Day.

15             COURTROOM ADMINISTRATOR:      Yes.

16             THE COURT:    Can we do a different day?

17             COURTROOM ADMINISTRATOR:      What's that?

18             THE COURT:    Can we do a different day?

19             COURTROOM ADMINISTRATOR:      Yeah.

20             THE COURT:    Some of us might have plans.

21             COURTROOM ADMINISTRATOR:      Hopefully, Your Honor.

22             What about Thursday, February 21st, 2019, at

23   9:00 a.m.?

24             THE COURT:    Okay.   Let's do that.

25             So, 9:00 a.m. on Thursday, February 21st for



          HEATHER K. NEWMAN, RPR, CRR, CCR 774 - (702) 471-0002
Case 2:16-cr-00100-GMN-DJA Document 316 Filed 02/05/19 Page 10 of 12

                                                                        10
                   2:16-cr-100-GMN-CWH - November 1, 2018


 1   sentencing.

 2              And any experts that are going to be retained or

 3   provide information, please provide counsel notice 30 days

 4   before sentencing so everyone can be prepared on the day of

 5   sentencing.

 6              Anything else from the parties?

 7              MR. MARSH:   No, Your Honor.     Thank you very much.

 8              THE COURT:   All right.    Thank you.

 9              MS. ROOHANI:   And, Your Honor, I'll just make the

10   representation that I recognize that we've gone through several

11   attorneys at this point so if, at any point, Mr. Marsh or his

12   law firm would like a reproduction of the discovery in this

13   case or anything that I have in my possession, I'm happy to

14   provide that.

15              THE COURT:   Thank you.    I appreciate that.

16              MS. ROOHANI:   Thank you, Your Honor.

17              MR. MARSH:   Your Honor, two -- just to make sure we

18   don't have to do anything further.

19              THE COURT:   Um-hmm.

20              MR. MARSH:   It sounds like we don't need a stipulation

21   or any further substitution of counsel and I think we're all

22   set.

23              THE COURT:   Say again.

24              MR. MARSH:   So thank you very much.

25              THE COURT:   I didn't hear the last part you said.



            HEATHER K. NEWMAN, RPR, CRR, CCR 774 - (702) 471-0002
Case 2:16-cr-00100-GMN-DJA Document 316 Filed 02/05/19 Page 11 of 12

                                                                        11
                   2:16-cr-100-GMN-CWH - November 1, 2018


 1              MR. MARSH:   I had anticipated doing a stipulation on

 2   the trial date you'd -- or the sentencing date.         You just

 3   ordered one --

 4              THE COURT:   Yeah.

 5              MR. MARSH:   -- so we don't need to do that.

 6              THE COURT:   No.

 7              MR. MARSH:   And I believe that Mr. Schonfeld never

 8   entered an actual appearance.

 9              THE COURT:   Right.   It was a special appearance.

10              MR. MARSH:   So, we've got the substitution on that.

11              THE COURT:   Right.

12              MR. MARSH:   My final word would be on the appearance,

13   Mr. Wright of my firm and Ms. Muralidhara may also appear.

14              THE COURT:   Okay.

15              MR. MARSH:   Just so you're aware.

16              Thank you.

17              THE COURT:   Thank you.

18              MS. ROOHANI:   Thank you, Your Honor.

19              THE COURT:   I think the only person -- well, I don't

20   know if you've already registered on the docket, but whoever

21   registers for the notice of electronic filing, that's where it

22   will go.

23              MR. MARSH:   It will be me.

24              THE COURT:   Okay.    So if it's only you, then you'll be

25   the only one to get the notice.      If your partners and



          HEATHER K. NEWMAN, RPR, CRR, CCR 774 - (702) 471-0002
Case 2:16-cr-00100-GMN-DJA Document 316 Filed 02/05/19 Page 12 of 12

                                                                       12
                    2:16-cr-100-GMN-CWH - November 1, 2018


 1   associates register, then they'll get the notice, too.

 2               MR. MARSH:   I understand totally.

 3               Thank you, Your Honor.

 4               MS. ROOHANI:   Thank you, Your Honor.

 5               MR. MARSH:   I appreciate it.

 6               COURTROOM ADMINISTRATOR:      Off record.

 7       (Proceedings adjourned at 9:27 a.m.)

 8

 9                                   --oOo--

10                        COURT REPORTER'S CERTIFICATE

11

12            I, Heather K. Newman, Official Court Reporter, United

13   States District Court, District of Nevada, Las Vegas, Nevada,

14   do hereby certify that pursuant to Section 753, Title 28,

15   United States Code, the foregoing is a true, complete, and

16   correct transcript of the proceedings had in connection with

17   the above-entitled matter.

18

19   DATED:    2-4-2019               _/s/ Heather K. Newman
                                 Heather K. Newman, CCR #774
20                               OFFICIAL FEDERAL REPORTER

21

22

23

24

25



          HEATHER K. NEWMAN, RPR, CRR, CCR 774 - (702) 471-0002
